Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments
The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    875
    1188
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but  Ferguson teaches “…wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; (see block 602-608 and claim 1 where the transmission is frequency modulated to add a delay and a ramp)
a transmission timing of a signal from the radio altimeter; and  (see FIG. 6, blocks 602-614 and paragraph 52-57 and claim 1)
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and 
a directivity of an antenna, and  (see paragraph 15)
wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter”. (see paragraph 15-17 and 67-65)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ferguson since Ferguson teaches that a radio altimeter for an aircraft reduce interference to operate in a very short range.  The method of reducing interference provides a change in the transmitter and receiver to reduce and shift the signal and tune the signal. Therefore, so called “composite amplitude leakage nulls” can be shifted outside the operating bandwidth and this can provide an improved “interference free” device that is highly accurate. See claims 1-5 and the abstract and paragraph 52-67, 10-20 of Ferguson.  
Allowable Subject Matter
The combination of both dependent claim 9 and dependent claim 4 would be allowable over the prior art of record together with all of the limitations of the base claim and any intervening claims. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in view of European Patent Pub. No.: EP 2 690 455 B1 to Ferguson et al. that was assigned in 2012. 
    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    749
    624
    media_image3.png
    Greyscale

Taveira discloses “… 1. (Original) A communication apparatus configured to be installed in a first aircraft, the communication apparatus comprising: , (see elements 130-131 and paragraph 45)  (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)

    PNG
    media_image4.png
    776
    507
    media_image4.png
    Greyscale
a controller configured to acquire resource information and determine a communication condition based on the resource information, , (see paragraph 32 where the drone can provide information to the server that the drone has lost GPS signals or has a navigation failure and is not working correctly and this is transmitted to the server and see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas; see paragraph 80)
Taveira is silent but Christodoulou teaches “…the resource information being related to a second aircraft different from the first aircraft or to a radio altimeter installed in the second aircraft; and”. (see page 3-4 where the two autonomous aircraft reach a conflict circle and the trajectory and heading angle are analyzed and a velocity and heading angle of both are changed to deviate from the normal paths using the ATC data from page 1)
Taveira discloses “ a transmitter configured to transmit transmission data to one other communication apparatus installed in the first aircraft, according to the communication condition. (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Christodoulou since Christodoulou teaches that in the abstract that the drones can receive shared information and also ATC information and radar information. The two drone can then determine that there is a conflict between the drones and change both a heading of each of the drones and also a velocity parameter. This can provide that a route change can be made using a heading angle control method and a velocity control method both at the same time.  This can provide a conflict resolution while provide improved collision avoidance using a model.  See abstract and page 2-4.  
Taveira is silent but Christodoulou teaches “…2. (Original) communication apparatus according to claim 1, wherein the resource information includes at least one of: a transmission frequency of the radio altimeter; a transmission timing of a signal from the radio altimeter; and position information of the second aircraft. ”. (see page 3-4 where the two autonomous aircraft reach a conflict circle and the trajectory and heading angle are analyzed and a velocity and heading angle of both are changed to deviate from the normal paths using the ATC data from page 1); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Christodoulou since Christodoulou teaches that in the abstract that the drones can receive shared information and also ATC information and radar information. The two drone can then determine that there is a conflict between the drones and change both a heading of each of the drones and also a velocity parameter. This can provide that a route change can be made using a heading angle control method and a velocity control method both at the same time.  This can provide a conflict resolution while provide improved collision avoidance using a model.  See abstract and page 2-4.  

    PNG
    media_image1.png
    875
    1188
    media_image1.png
    Greyscale

Claim 1 is amended to recite and Taveira is silent but  Ferguson teaches “…wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; (see block 602-608 and claim 1 where the transmission is frequency modulated to add a delay and a ramp)
a transmission timing of a signal from the radio altimeter; and  (see FIG. 6, blocks 602-614 and paragraph 52-57 and claim 1)
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and 
a directivity of an antenna, and  (see paragraph 15)
wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter”. (see paragraph 15-17 and 67-65)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ferguson since Ferguson teaches that a radio altimeter for an aircraft reduce interference to operate in a very short range.  The method of reducing interference provides a change in the transmitter and receiver to reduce and shift the signal and tune the signal. Therefore, so called “composite amplitude leakage nulls” can be shifted outside the operating bandwidth and this can provide an improved “interference free” device that is highly accurate. See claims 1-5 and the abstract and paragraph 52-67, 10-20 of Ferguson.  
Claims 2-3 are cancelled. 
Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in further in view of U.S. Patent No.: 9,244,155 B2 to Bielas that was filed in 2011 and in view of Ferguson.  
    PNG
    media_image5.png
    559
    868
    media_image5.png
    Greyscale

 
 
    PNG
    media_image6.png
    848
    1061
    media_image6.png
    Greyscale

Taveira is silent but Bielas teaches “…4. (Currently Amended) The communication apparatus according to  claim 1, comprising an antenna, wherein the controller is configured to:
acquire position information of the second aircraft; and  (see col. 7, lines 1-41 where the spacing and altitude can be provided for the directivity pattern; see FIG. 1 where the vehicle can acquire the position of the second vehicle 106 for the sat link or the radar system of the third ship 104 for the x band and a fourth uplink system for the s band ) 
change a directivity pattern of the antenna based on the position information. ”. (see col.. 4, lines 41-65 and FIG. 4 where a scan angle loss is plotted relative to the scan angle from normal to show that the maximum amount of power is at 0 to 0.5 degrees; see col. 2, line 10 to col. 3, line 60 and claims 1-5 and col. 4, lines 55-65 where the range of the transmission can be provided using a different control tracking station using an improved directivity pattern)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of BIELAS since BIELAS teaches that an aircraft can include a steerable array to communicate via different targets (104, 104 and 106) using a first through third communication band 105, 103 and sat. band.   This can ensure constant communication contact using the different bands (s-band, x-band or sat-band) based on the different orientation of the aircraft to prevent a total signal loss.  See claims 1-7 and the abstract.  

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in further in view of U.S. Patent No.: 9,244,155 B2 to Bielas that was filed in 2011 and in view of U.S. Patent No.: 10,747,217 B1 to Koenck et al. that was filed 3-10-2017 and in view of Ferguson.  
    PNG
    media_image7.png
    699
    641
    media_image7.png
    Greyscale

Taveira is silent but Koenck teaches “…5. (Original) The communication apparatus according to claim 4, wherein the controller is configured to change the directivity pattern so as to reduce a gain in a direction in which the second aircraft is located with respect to the first aircraft”. (see FIG. 8 where the directional antenna provides a high gain for the second and third adjacent aircraft but a lower gain in the front and for aircraft 750 and 750 at the edges);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of KOENCK since KOENCK teaches that a first GPS location of a first aircraft can be determined and a second GPS position or location of a second aircraft can be made.  Then a 3d position of the aircrafts can be plotted. See FIG. 8.   An antenna propagation pattern can be provided to the aircrafts so the vehicles can communicate reliably with each other over a beyond a line of sight distance.   This can ensure constant communication contact within the pattern 802 using the different positions to prevent a communication loss.  See abstract and claims 1-4 of Koenck.  

Claims 6-7 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in further in view of  Chinese Patent Pub. No. CN 106464310 A to Jalali Ahmad (US US9479964B2) that was filed in 2-22-17 and in view of Ferguson. 

    PNG
    media_image8.png
    817
    835
    media_image8.png
    Greyscale

Taveira is silent but Jalali teaches “…6. (Currently Amended) The communication apparatus according to claim 1, wherein the controller is configured to cause the transmitter to transmit the resource information to the one other communication apparatus”. (see col. 2, lines 25-36 where the transmission resources can be changed for two different ground link terminal to increase or decrease or normalize the data rate between the two and schedule and in FIG. 4 a signal quality metric is determined and sent so the uplink and the downlink resources can be changed and allocated differently)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of JALALI since JALALI teaches that a signal quality metric can be determined and calculation can be formulated. Then a signal metric can be provided and a bandwidth, data link or an uplink or a downlink resources can be changed to ensure reliable communication.     

Taveira is silent but Jalali teaches “…7. (Currently Amended) The communication apparatus according to claim 1, wherein the controller is configured to cause the transmitter to transmit the determined communication condition to the one other communication apparatus. ”. (see col. 2, lines 25-36 where the transmission resources can be changed for two different ground link terminal to increase or decrease or normalize the data rate between the two and schedule and in FIG. 4 a signal quality metric is determined and sent so the uplink and the downlink resources can be changed and allocated differently);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of JALALI since JALALI teaches that a signal quality metric can be determined and calculation can be formulated. Then a signal metric can be provided and a bandwidth, data link or an uplink or a downlink resources can be changed to ensure reliable communication.     

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in further in view of U.S. Patent No.: 10,747,217 B1 to Koenck et al. that was filed 3-10-2017 and in view of Ferguson.  
Taveria is silent but Koenck teaches “…8. (Currently Amended) The communication apparatus according to   claim 1, wherein the controller is configured to acquire position information of the second aircraft and determine a route for transmission of the transmission data to the one other communication apparatus based on the position information”.  (see claim 1-7 where a GPS position of the first vehicle is taken and a GPS position of the second vehicle is taken and a steerable antenna provides a communication network that is beyond a line of sight and where the transmission can be changed from a first direction to a second direction) ;
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of KOENCK since KOENCK teaches that a first GPS location of a first aircraft can be determined and a second GPS position or location of a second aircraft can be made.  Then a 3d position of the aircrafts can be plotted. See FIG. 8.   An antenna propagation pattern can be provided to the aircrafts so the vehicles can communicate reliably with each other over a beyond a line of sight distance.   This can ensure constant communication contact within the pattern 802 using the different positions to prevent a communication loss.  See abstract and claims 1-4 of Koenck.  

Claim 9 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in further in view of U.S. Patent No.: 10,747,217 B1 to Koenck et al. that was filed 3-10-2017 and in view of U.S. Patent Application Pub. No.: US 2017/0134059 A1 to Eskridge,  Junior that was filed in 2015 and in view of Ferguson.  

Taveria is silent but Eskridge teaches “…9. (Original) The communication apparatus according to claim 8, wherein the controller is configured to exclude a still other communication apparatus from the route upon determining that the still other communication apparatus could interfere with the radio altimeter installed in the second aircraft”.  (See abstract where a local interfering drone is determined and a noise cancellation is provided for in the interference signal to prevent interference with an altimeter 42 or any other electrical components);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of ESKRIDGE since ESKRIDGE teaches that a local interference parameter can be made and measured.  Then if interference is detected then a cancellation procedure can be provided via a second signal. This can ensure that the interference is minimized.  See abstract. 

Claim 10 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of European Patent Application Pub. No.: EP3251108B1 to Taveira that was filed in 2015 (hereinafter “Taveira”) which is prior to the effective filing date of 2017 and in view of NPL, Christodolou, Manolis, et al, Nonlinear Mixed Integer Programming for Aircraft Collision Avoidance in Free Flight, IEEE MELECON 2004, May 12-15,2004, Dubrovnik, Croatia, (https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=1346858) (2004)(Hereinafter “Christodoulou”) and in view of Ferguson. 
    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    585
    432
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    749
    624
    media_image3.png
    Greyscale

Taveira discloses “ 10. (Original) A communication control method to be performed by a communication apparatus configured to be installed in a first aircraft, the method including: , (see paragraph 45)  (see station 214 and 256, 230 that can communicate with the drone 100) (see claims 1-9; see paragraph 44-46 where the drone receives navigation signals and beacon signals and restricted area signals from the ground station)

acquiring resource information, (see paragraph 55-56 where the drone can be provided a conditional access to the restricted area) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas) (see claim 1-2 where the ground operator can provide corrective action to the drone including 1. Landing in or 2. Moving to a designated area; 3. Returning to the designated location, 4. Preventing take off; 5. A third party taking control of the drone; 6. Restricting use of the drone, and 7. Waiting for a period of time) (See FIG. 3a to 3b where the restriction area node can provide signals 320a-b so the drone takes a path 311c to avoid the first, second and n restricted areas)
Taveira is silent but Christodoulou teaches “… the resource information being related to a second aircraft different from the first aircraft or to a radio altimeter installed in the second aircraft; ”. (see page 3-4 where the two autonomous aircraft reach a conflict circle and the trajectory and heading angle are analyzed and a velocity and heading angle of both are changed to deviate from the normal paths using the ATC data from page 1)
Taveira discloses “ determining a communication condition based on the resource information; and
transmitting transmission data to one other communication apparatus installed in the first aircraft, according to the communication condition. (see paragraph 63 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted Area) (see drones 100 in FIG. 2c that include a flight plan from the ground station from the drone base 260 to the destination 210 and that includes a first restricted area 260a and a second restricted area 260b) (see paragraph 55 where the server can provide a periodic heart beat check for the drone to indicate if the navigation unit and the drone system is still functioning; see paragraph 26 where the drone is controlled to include that the video/photo recording is disabled and the drone must fly in a silent mode) (see paragraph 63 and 80 where the base station in the restricted area provides signals 321a to 321c and where the drone receives these signals and knows to maintain an elevation to not enter this area or alternatively turn around and move away from the restricted area)’
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Christodoulou since Christodoulou teaches that in the abstract that the drones can receive shared information and also ATC information and radar information. The two drone can then determine that there is a conflict between the drones and change both a heading of each of the drones and also a velocity parameter. This can provide that a route change can be made using a heading angle control method and a velocity control method both at the same time.  This can provide a conflict resolution while provide improved collision avoidance using a model.  See abstract and page 2-4.  

    PNG
    media_image1.png
    875
    1188
    media_image1.png
    Greyscale

Claim 10 is amended to recite and Taveira is silent but  Ferguson teaches “…wherein the resource information includes at least one of: 
a transmission frequency of the radio altimeter; (see block 602-608 and claim 1 where the transmission is frequency modulated to add a delay and a ramp)
a transmission timing of a signal from the radio altimeter; and  (see FIG. 6, blocks 602-614 and paragraph 52-57 and claim 1)
position information of the second aircraft,
wherein the communication condition includes at least one of: 
transmission power for the transmission data of the communication apparatus; 
a transmission frequency/frequency band/transmission timing for the transmission data; and 
a directivity of an antenna, and  (see paragraph 15)
wherein the controller determines the communication condition based on the resource information to reduce an interference with the radio altimeter”. (see paragraph 15-17 and 67-65)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Taveira with the teachings of Ferguson since Ferguson teaches that a radio altimeter for an aircraft reduce interference to operate in a very short range.  The method of reducing interference provides a change in the transmitter and receiver to reduce and shift the signal and tune the signal. Therefore, so called “composite amplitude leakage nulls” can be shifted outside the operating bandwidth and this can provide an improved “interference free” device that is highly accurate. See claims 1-5 and the abstract and paragraph 52-67, 10-20 of Ferguson.  
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668